UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1649


MELVIN MARINKOVIC,

                    Plaintiff - Appellant,

             v.

FALCK EMS HOLDINGS, INC.; FALCK A/S, a/k/a The Falck Group, as Alter Ego
of Falck EMS, Jointly and Severally; THE LUNDECK FOUNDATION, as Alter
Ego of Falck A/S,

                    Defendants - Appellees,

             and

LAYLA VASQUEZ; RYAN WATKINS; JOHN OLIVIERA; DIANA
ROSEMOND; MIKE HUNTEMANN; ALLAN LARSEN; MORTON
PEDERSON; KIRKBI, as Alter Ego of Falck A/S; MEDSTAR HEALTH,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:14-cv-03069-GLR)


Submitted: February 22, 2018                                   Decided: March 1, 2018


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Melvin Marinkovic, Appellant Pro Se. Larry Robert Seegull, JACKSON LEWIS PC,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Melvin Marinkovic appeals the district court’s order dismissing without prejudice

his second amended civil complaint for failure to complete Marshal forms and summonses

with correct information to effect service, and a subsequent order denying his Fed. R. Civ.

P. 59(e) motion to alter or amend judgment. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Marinkovic v. Falck EMS Holdings, Inc., No. 1:14-cv-03069-GLR (D. Md. Sept. 29, 2016;

May 1, 2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3